Citation Nr: 1122052	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a separate rating for neurological deficit of the right hand, now diagnosed as upper right extremity carpal tunnel syndrome, as a manifestation of the service-connected chronic right shoulder strain with rhabdomylosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran was a member of the Missouri Army National Guard on active duty for training (ACDUTRA) between January 2002 and March 2002, when he injured his right shoulder.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased 30 percent evaluation for the Veteran's right shoulder disability.  This decision was in fact issued during the processing of an earlier appeal, which the Veteran then withdrew in favor of filing the current appeal.

In February 2008, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claim folder. 

In March 2009, the Board granted entitlement to an increased 40 percent evaluation for the right shoulder disability, and remanded the question of entitlement to a separate rating for neurological manifestations for a VA examination.

In December 2009, the Board remanded for an addendum to the May 2009 VA examination report.  Specifically, the VA examiner was asked to opine as to whether it is at least as likely as not that the currently diagnosed right carpal tunnel syndrome is caused or aggravated by the service-connected right shoulder disability.

In March 2010, the Board remanded for another addendum to the May 2009 VA examination report.  This time, the VA examiner was asked to opine as to whether the nerve injury affects entirely different functions from the functions affected by the muscle injury to the right shoulder.

In April 2011, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  


FINDING OF FACT

Throughout the entire appeal period, the service-connected carpal tunnel syndrome, right upper extremity, has been manifested by moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for the assignment of a separate 30 percent evaluation for neurological deficit of the right hand, now diagnosed as upper right extremity carpal tunnel syndrome, as a manifestation of the service-connected chronic right shoulder strain with rhabdomylosis, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.55(a), 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran post-adjudication notice by a letter dated April 2009.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The April 2009 letter also provided notice of the criteria for assigning disability ratings and effective dates.  The claim was subsequently readjudicated in an October 2009 supplemental statement of the case (SSOC) and January 2010 and April 2011 SSOC's, following the provision of notice.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination. 

VA has obtained service, VA, and private treatment records; assisted the Veteran in obtaining evidence; and afforded him the opportunity to present testimony.  VA has also obtained medical opinions and addendums pursuant to the Board's March 2009, December 2009, and March 2010 remands.  A May 2009 opinion and subsequent addendums dated January and April 2010 are adequate, as the examiner was able to review the claim file and made all required findings to permit application of the rating schedule.  There has been substantial compliance with the Board's Remand Orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's right shoulder disability is rated 40 percent under 38 C.F.R. § 4.73, 5303.  The provisions of Diagnostic Code 5303 provide that the function of muscle group III is to elevate and abduct the arm to shoulder level, and to allow forward and backward swinging of arm.  38 C.F.R. § 4.73, Diagnostic Code 5303.

The evidence in this case indicates that the Veteran is right handed.  Thus, the Board will apply the criteria applicable to the major extremity.  38 C.F.R. § 4.69 (2010).

Carpal tunnel syndrome is evaluated under Diagnostic Code 8515 for paralysis of the median nerve.  It provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve, a 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve, and a 50 percent evaluation requires severe incomplete paralysis of the median nerve.  Total paralysis merits a 60 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The words "mild", "moderate", and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8516.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a); see Bierman v. Brown, 6 Vet. App. 125, 130 (1994) (citing to 
§ 4.55 and noting that "in several instances, the Schedule contains express prohibitions against awarding separate ratings for closely associated functions").  An examination of the controlling Diagnostic Code for medial nerve impairment, 38 C.F.R. § 4.124a, Diagnostic Code 8515, demonstrates that this nerve impacts the hands, wrist and fingers, which the rating factors for Muscle Group III impairment, 38 C.F.R. § 4.73, Diagnostic Code 5303, already contemplate.  Thus, it appears that the currently diagnosed carpal tunnel syndrome, with attendant weakness and numbness of the right upper extremity, impacts "the same body part" as the service-connected right shoulder disability, namely the right upper extremity.  Therefore, the determinative issue is whether the Veteran's right carpal tunnel syndrome affects different functions than his service-connected right shoulder disability.  

A July 2006 VA examination report shows that the Veteran reported an occasional feeling of numbness in the right hand.

In correspondence dated October 2006, the Veteran again stated that his right arm occasionally twitched and moved involuntarily.  

During the February 2008 hearing, the Veteran reported an uncontrollable twitching of his right hand and numbness of his right arm.

Upon VA examination in May 2009, the Veteran complained of right hand numbness and muscle spasm, with shakes and cramps in the right hand, which he stated had been present "for quite some time."  The pain came down his right arm into his right hand causing shock-like sensations, cramping, and numbness.  Upon examination, the Veteran's grip strength was 6 kg on the right and 15 kg on the left.  His forearm measurement was 33.5 cm on the right and 32 cm on the left and 2 point discrimination in the upper extremity and the fingers involving both the index and little fingers were 4 mm each.  There was a questionable Tinel's and Phalen's test in the right side.  There was no apparent atrophy of the intrinsic muscles of the hand, and the range of motion had normal flexion and extension.  No ulnar or radial deviation abnormalities were noted.  Reflexes in the upper extremities were symmetrical.  There was no evidence of any skin changes involving the upper extremities or the hands that would suggest any type of deterioration and no changes consistent with any neurogenic skin atrophy.  There was no evidence of any discoloration.  Pulses at the wrist were normal.  Electromyogram nerve conduction (EMG) testing was performed, which showed prolonged median distal motor and sensory latencies "consistent with carpal tunnel syndrome of moderate severity."  This confirmed the examiner's clinical impression.

In a January 2010 addendum, the examiner opined that it was more likely than not that the right carpal tunnel "was to some extent aggravated by the right shoulder condition."  He explained that the way the right upper extremity was utilized by the Veteran would make a difference in terms of the symptomatologies and the pain would also change the way he might grip or otherwise grasp with the right upper extremity, thereby causing a reasonable likelihood of aggravation.

In an April 2010 addendum, the examiner stated that the nerve that is affected in reference to the carpal tunnel in the right hand is the median nerve, which "has nothing to do specifically with any nerve or muscle groups of the shoulder."  He explained that the carpal tunnel is "a different and separate issue in reference to the shoulder as far as muscle groups or nerves that might be [a]ffected involving the upper extremity more proximal, such as at the level of the shoulder."

A September 2010 nerve conduction study conducted by a private physician showed prolonged median sensory and motor latencies "consistent with carpal tunnel syndrome."  It appears that the physician intended to discuss wearing a brace at an upcoming appointment. 

The VA examiner's January 2010 addendum indicates that the Veteran's carpal tunnel syndrome is aggravated by the service-connected shoulder condition and is causing different symptoms than his service-connected right shoulder disability.  The April 2010 addendum establishes that the nerve and muscle complaints affect different functions.  The Veteran's muscular disorder and neurological impairment are distinct from one another, and should therefore be separately rated under different diagnostic codes.  Accordingly, the evidence supports an assignment of a separate 30 percent disability evaluation for neurological deficit of the right hand, now diagnosed as upper right extremity carpal tunnel syndrome, as a manifestation of the service-connected chronic right shoulder strain with rhabdomylosis.  

However, the evidence is against the assignment of a separate disability evaluation in excess of 30 percent.  There is simply no evidence showing impairment in excess of the moderate level of incomplete paralysis.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a disability evaluation in excess of 30 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At no time has this disability warranted an evaluation higher than the 30 percent assigned; and application of staged ratings is inapplicable.  See Hart.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation is adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected right carpal tunnel syndrome.  Higher schedular evaluations under the assigned diagnostic code are available upon a showing of additional symptomatology.  The evidence does not show any periods of hospitalization for treatment and there is no evidence that this disability results in any interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  None of the VA examinations of record indicate that the Veteran is unemployable due to his service-connected disabilities.  In fact, the Veteran told the May 2009 VA examiner that he has worked as a project manager for the Department of Defense since discharge.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.


ORDER

A separate disability rating of 30 percent, and no more, is granted for neurological deficit of the right hand, now diagnosed as upper right extremity carpal tunnel syndrome, as a manifestation of the service-connected chronic right shoulder strain with rhabdomylosis, subject to the law and regulations governing the payment of monetary awards.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


